internal_revenue_service number release date index number ---------------- ------------- ------------------ ------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ------------------------------------------------------ telephone number --------------------- refer reply to cc corp b05 plr-131122-11 date date legend distributing ------------------ ----------------------- ------------------------------- controlled ------------------------------------ ----------------------- ------------------------------- controlled --------------- ----------------------- ------------------------------- shareholder -------------- ------------------------- shareholder ------------------- ------------------------- shareholder ---------------- ------------------------- shareholder ---------------- ------------------------- business a ------------- business b -------------------------------------------- plr-131122-11 business c -------------------------------------------- property a property b -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ------------ -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ------------------------------- property c -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ a b c d e f g h i j k l -------- --------- -------- --------- -------- --------- -- -- ------- ----------- -------- ----------- dear ------------ plr-131122-11 this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in subsequent correspondence is summarized below the rulings contained in this ruling letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled corporations or any see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or a controlled_corporation see sec_355 and sec_1_355-7 facts distributing has two classes of common_stock outstanding class a common_stock and class b common_stock class a and class b have equal rights to operating and liquidating distributions and differ only with respect to vote class a is voting_stock class b is non-voting stock distributing is owned by shareholder shareholder shareholder and shareholder the shareholders with each holding the following share interests shareholder shareholder shareholder shareholder class a a shares c shares e shares g shares class b b shares d shares f shares h shares all shareholders are u s residents for federal_income_tax purposes distributing has organized two wholly-owned subsidiaries controlled and controlled in anticipation of the distribution defined below both controlled and controlled have a single class of common_stock outstanding distributing controlled and controlled all use a cash_method_of_accounting distributing is engaged in business a directly and in business b and business c through controlled and controlled distributing has submitted financial information indicating that business a business b and business c have had gross_receipts and plr-131122-11 operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years significant disagreements have developed between the shareholders concerning the management operation and strategic vision of distributing these disagreements have resulted in a breakdown in communications among the shareholders and an inability to carry on the business effectively accordingly to resolve or avoid further disputes avoid litigation and continue operation of the businesses currently conducted by distributing together the business purposes the shareholders have agreed to separate their interests in distributing through the proposed transaction proposed transaction for what have been represented to be valid business purposes the following series of transactions has been proposed some of which have already occurred i ii iii iv v distributing formed controlled and transferred to it property b and all of the business b assets in exchange distributing received all of controlled 1’s outstanding_stock distributing formed controlled and transferred to it property c and all of the business c assets in exchange distributing received all of controlled 2’s outstanding_stock steps i and ii the incorporations after the incorporations business b has been conducted by controlled and business c has been conducted by controlled shareholder purchased i shares of class b stock from shareholder for shareholder 3’s promissory note with a face value of dollar_figurej and k shares of class b stock from shareholder for shareholder 3’s promissory note with a face value of dollar_figurel both notes are secured_by property owned personally by shareholder outside of distributing distributing will distribute to shareholder all of the stock of controlled in exchange for all of shareholder 1’s stock in distributing distributing will distribute to shareholder all of the stock in controlled in exchange for all of shareholder 2’s stock in distributing steps iv and v the distributions after the distributions shareholder and shareholder will hold all of the stock of distributing which will conduct business a and hold property a and all of the business a assets representations plr-131122-11 a b c d e f g h i j any indebtedness owed by controlled or controlled to distributing after the distributions will not constitute stock_or_securities neither controlled nor controlled will transfer any property or assets to distributing in the proposed transaction except for their own stock the fair_market_value of controlled stock and controlled stock to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by such shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing controlled and controlled is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted following the distributions distributing controlled and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled and controlled is carried out for the business purposes the distribution of the stock of controlled and controlled is motivated in whole or substantial part by one or more of these corporate business purposes the distributions are not used principally as a device for the distribution of the earnings_and_profits of distributing controlled controlled or any combination thereof the liabilities assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before the amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property plr-131122-11 k l m n o p q r distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between or among distributing controlled or controlled at the time of or subsequent to the distributions payments made in connection with all continuing transactions if any between or among distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length no two parties to the transaction are investment companies as defined in sec_368 and iv the distributions are not part of a plan or series of transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing controlled or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing controlled or controlled ii if any person holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing controlled nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distributions for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in section plr-131122-11 s t u v w x d and during the 5-year period determined after applying sec_355 ending on the date of the distributions for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distributions the total adjusted_basis of the assets transferred by distributing to controlled and controlled respectively will equal or exceed the sum of the total amount of liabilities assumed as determined under sec_357 by controlled and controlled respectively the total fair_market_value of the assets transferred by distributing to controlled and controlled respectively in the contributions will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by each of controlled and controlled respectively in connection with the contributions and ii the amount of any liabilities owed to each of controlled and controlled respectively by distributing that are discharged or extinguished in connection with the contributions the fair_market_value of the assets of controlled and controlled will each equal or exceed the amount of the liabilities of each immediately after the distributions the liabilities of distributing assumed by controlled and controlled plus the liabilities if any to which the transferred assets were subject were incurred by distributing in the ordinary course of its business and are associated with the assets transferred controlled controlled distributing and the shareholders of distributing will each pay their respective expenses if any incurred in connection with the proposed transaction rulings based solely on information submitted and representations set forth above this office rules as follows the transfer by distributing to controlled of part of its assets in exchange for all of the controlled stock followed by the distribution of all of the controlled stock to shareholder will constitute a reorganization within the plr-131122-11 meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 the transfer by distributing to controlled of part of its assets in exchange for all of the controlled stock followed by the distribution of all of the controlled stock to shareholder will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contributions sec_361 and sec_357 no gain_or_loss will be recognized by controlled or controlled on the contributions sec_1032 controlled 1’s basis and controlled 2’s basis in each asset received from distributing in the contributions will equal the basis of such asset in the hands of distributing immediately before the transfer sec_362 controlled 1’s and controlled 2’s holding_period in each asset received from distributing in the contributions will included the holding_period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on the distributions sec_361 shareholder and shareholder will not recognize gain_or_loss and will include no amount in income upon their receipt of controlled and controlled stock respectively from distributing sec_355 the basis of controlled stock in the hands of shareholder and the basis of controlled stock in the hands of shareholder will respectively equal the basis of distributing stock surrendered in exchange thereof as adjusted under sec_1_358-1 sec_358 the holding_period of the controlled and controlled stock to be received by shareholder and shareholder respectively will include the holding_period during which shareholder and shareholder respectively held the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset on the date of the distributions sec_1223 earnings_and_profits will be allocated between distributing controlled and controlled in accordance with sec_312 and sec_1 a caveats plr-131122-11 except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction or any other transaction or item mentioned in this letter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the foregoing that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both or iii whether the distribution is part of a plan or a series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _isaac w zimbalist_______________ isaac w zimbalist senior technical reviewer branch office of associate chief_counsel corporate cc
